Citation Nr: 1624143	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for prostatic hyperplasia prior to November 23, 2015.

2.  Entitlement to an initial evaluation in excess of 40 percent for prostatic hyperplasia on or after November 23, 2015.   

3.  Entitlement to an initial compensable evaluation for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from October 1979 to April 1986.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for prostatic hyperplasia and erectile dysfunction and assigned a 20 percent evaluation and a noncompensable evaluation, respectively, effective from July 27, 2009. 

During the pendency of the appeal, in a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for prostatic hyperplasia to 40 percent effective from November 23, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

In November 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  Subsequently, the Veterans Law Judge that presided over the November 2013 Board hearing has since retired.  In August 2015, the Board sent the Veteran a letter offering him the opportunity to testify at another Board hearing before a different Veterans Law Judge.  The letter stated that, if he did not respond within 30 days, the Board would proceed without scheduling another hearing.  To date, the Veteran has not responded to the letter.  Thus, there is no outstanding hearing request.  

The Board remanded the case for further development in January 2014 and October 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to November 23, 2015, the Veteran's prostatic hyperplasia was not productive of daytime voiding intervals of less than one hour or awakening to void five or more times per night; did not require the wearing of absorbent materials that must be changed two to four times per day; and was not manifested by urinary retention requiring intermittent or continuous catheterization.  He also did not have urinary tract infections or renal dysfunction.

2.  Since November 23, 2015, the Veteran's prostatic hyperplasia required the wearing of absorbent materials which must be changed more than four times per day.  He did not have renal dysfunction and is otherwise assigned the maximum schedular rating available for voiding dysfunction and urinary tract infections.

3.   The Veteran has erectile dysfunction, but he has not been shown to have deformity of the penis, and the AOJ has already granted special monthly compensation for the loss of use of a creative organ. 





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent prior to November 23, 2015, for prostatic hyperplasia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  The criteria for an initial 60 percent evaluation, but no higher, for the period beginning on November 23, 2015, for prostatic hyperplasia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4 .14,  4.115a, 4.115b, Diagnostic Code 7527 (2015).

3.   The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for prostatic hyperplasia and erectile dysfunction.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for prostatic hyperplasia and erectile dysfunction.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein. 

The Veteran was afforded VA examinations in December 2009, June 2014, and November 2015 in connection with his current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected prostatic hyperplasia and erectile dysfunction since he was last examined in November 2015.  38 C.F.R. § 3.327(a) (2015).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was also provided an opportunity to testify at a hearing in November 2013.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation to the contrary.

In addition, the AOJ substantially complied with the Board's January 2014 and October 2015 remand directives.   In particular, the Veteran was afforded VA examinations in June 2014 and November 2015.  The Appeals Management Center (AMC) also sent the Veteran a letter in November 2015 that, in pertinent part, requested that he complete and return the enclosed authorization form in order to allow VA to obtain treatment records on his behalf.  He was also advised that he may submit the treatment records himself.  To date, the Veteran has not submitted any medical records or signed authorization forms.  Rather, in February 2016, he indicated that he had no other information or evidence to submit.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Prostatic Hyperplasia

The Veteran is currently assigned an initial 20 percent evaluation for prostatic hyperplasia prior to November 23, 2015, and a 40 percent evaluation thereafter.  The disability is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  Diagnostic Code 7527 indicates that these disabilities are to be rated as voiding dysfunction or urinary tract infections, whichever is predominant.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  For urine leakage, a 20 percent evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent material which must be changed less than 2 times per day.  A 40 percent rating is assigned where the wearing of absorbent materials must be changed 2 to 4 times per day.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

For urinary frequency, a 20 percent rating is assigned for daytime voiding intervals between one and two hours, or; awakening to void three to four times per night.  A maximum 40 percent evaluation is assigned for daytime voiding intervals less than one hour, or; awakening to void 5 or more times per night.

For obstructed voiding, a 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).

For urinary tract infection, a 10 percent evaluation is warranted when there is long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management is required.  A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.   Id. 


A.  Prior to November 23, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent for prostatic hyperplasia prior to November 23, 2015. 

The Veteran has not been shown to have daytime voiding intervals of less than one hour or awakening to void five or more times per night.  The Veteran has never reported, nor does the medical evidence show, such urinary frequency.  Rather, he has only generally asserted that he has frequent urination during the nighttime.  See Board hearing transcript at 5.  Moreover, the December 2009 VA examiner noted that the Veteran had daytime voiding intervals every one to two hours and nocturia twice per night.  During the June 2014 VA examination, the Veteran reported daytime voiding intervals between two and three hours and stated that he had to go to the bathroom many times during the night.  As such, the Veteran has not been shown to meet the criteria for a higher initial evaluation for urinary frequency.

The evidence does show that the Veteran had urinary leakage or urinary incontinence which required the wearing of absorbent material during this time period.  However, the record does not indicate that the absorbent material had to be changed two to four times per day.  In fact, at the December 2009 VA examination, the Veteran denied having any urinary leakage.  During the November 2013 Board hearing, he did testify that he used a towel for urine leakage during the night; however, he did not state that the towel had to be changed.   See Board hearing transcript at 5.  Moreover, the June 2014 VA examiner noted that the Veteran used absorbent materials at night when he was sleeping, but there was no indication such material needed to be changed.  In fact, that examiner declined to check any of the boxes stating that the Veteran had to change the absorbent materials two or more times per days.  An October 2014 VA urology consultation note also indicated that the Veteran complained of sudden onset of bed wetting and leaking urine at night; however, there was no report indicating that any absorbent materials had to be changed.

In addition, the Veteran has not been shown to meet the criteria for a higher evaluation for obstructed voiding which requires catheterization.  During the December 2009 VA examination, he reported experiencing hesitancy/difficulty starting the stream, straining to urinate, and urinary urgency.  However, he did not report urine retention, recurrent urinary tract infection, or requirement for catheterization.  In addition, during the June 2014 VA examination, the Veteran reported obstructed voiding symptoms, such as  hesitancy, slow stream, weak stream, and decreased force of stream, but the examiner stated that the Veteran did not require the use of an appliance.

The Board further notes that there is no indication that the Veteran had urinary tract infections or renal dysfunction during this time period.  In fact, the December 2009 VA examiner noted that there was no history of urinary tract infections or renal dysfunction or renal failure.  The June 2014 VA examiner also indicated that there was no renal dysfunction due to the condition.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against am initial evaluation in excess of 20 percent for prostatic hyperplasia prior to November 23, 2015. 






B.  On or after November 23, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a 60 percent evaluation is warranted for the Veteran's prostatic hyperplasia for the time period beginning on November 23, 2015.  In this particular, the November 2015 VA examiner indicated that the Veteran was required to use absorbent material which must be changed more than four times per day.  Thus, the Veteran has been shown to meet the criteria for a 60 percent evaluation for urinary leakage.  

The Board has also considered whether an evaluation in excess of 60 percent is warranted.  However, a 60 percent evaluation is the maximum schedular evaluation available for urine leakage.  Similarly, the maximum rating for urinary frequency is 40 percent.  Although the November 2015 VA examiner did not comment as to whether the Veteran required catheterization for his obstructed voiding symptoms, the Board further notes that the maximum evaluation for obstructed voiding is 30 percent.  Moreover, to the extent the Veteran reported urinary tract symptoms, the maximum evaluation for this disability is 30 percent.  In addition, there is no indication that the Veteran has renal dysfunction.  Indeed, the November 2015 VA examiner stated that there is no renal dysfunction due to the condition.  As such, there is no basis to award an initial evaluation in excess of 60 percent.  


II. Erectile dysfunction

The Veteran is currently assigned a noncompensable rating for erectile dysfunction pursuant to C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.   A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  However, in this case, the Veteran has already been awarded special monthly compensation based on the loss of use of a creative organ.  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  The Veteran clearly has loss of erectile power; however, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the Veteran has not reported, and the evidence does not document, any penile deformity.  In fact, the December 2009 and June 2014 VA examiners indicated that an examination of the Veteran's penis was normal.  In addition, the November 2015 VA examiner noted that the penis was not examined per the Veteran's request because he reported normal anatomy with no penile deformity or abnormality.  Accordingly, the lay and medical evidence does not warrant a compensable evaluation for erectile dysfunction. 

Moreover, other diagnostic codes for the penis/testes that provide for a rating greater than zero percent are not more appropriate, as the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half or more of the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).   See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).


III.  Extraschedular Consideration

The Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's service-connected disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
 § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's prostatic hyperplasia and erectile dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of voiding dysfunction is fully considered in the assignment of the 20 percent and 60 percent disability ratings.   With respect to erectile dysfunction, the Veteran's chief complaint of loss of erectile power is considered in the assignment of the noncompensable disability rating.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has not argued, and the record does not otherwise reflect, that his disabilities render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent for prostatic hyperplasia prior to November 23, 2015, is denied. 

Entitlement to an initial 60 percent evaluation, but no higher, for prostatic hyperplasia is granted as of November 23, 2015.   

Entitlement to an initial compensable evaluation for erectile dysfunction is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


